OPINION
Defendant-appellant Danny Johnson appeals from his conviction and sentence  for Aggravated Assault.  Johnson was originally charged with Felonious Assault, but entered into a plea bargain with the State whereby he pled guilty to Aggravated Assault. Johnson was accused of having broken his girlfriend's arm in an altercation.
    Johnson's appellate counsel has filed a brief pursuant to Anders v. California
(1967), 386 U.S. 738, concluding that there are no potential assignments of error having arguable merit.  By entry filed October 17, 2001, Johnson was advised of the fact that an Anders brief had been filed on his behalf, and was given sixty days within which to file his own, pro se
brief in support of his appeal.  He has not done so.
Pursuant to Anders v. California, supra, we have performed our duty to review the record independently.  We have reviewed the entire record, including a pre-sentence investigation report that was consulted by the trial court before imposing sentence.
We have found no error in the taking of the guilty plea.  The trial court conducted a thorough colloquy with Johnson, in full compliance with Crim.R. 11(C).The pre-sentence investigation report includes a review of nine prior offenses, a victim impact statement reciting that the victim "believes that her life will be in danger if Mr. Johnson is released from jail," a recitation of three "more serious" seriousness factors (with no "less serious" factors), a recitation of one "recidivism likely" recidivism factors (with no "recidivism unlikely" factors), and a recommendation that Johnson be sentenced to a term of imprisonment. Notwithstanding this recommendation, the trial court imposed community control sanctions.
We find no claim of error with respect to Johnson's guilty plea or sentence having any arguable merit.  Frankly, it appears to us that Johnson was fortunate to receive community control sanctions.
Because we conclude that this appeal is wholly frivolous, the judgment of the trial court is Affirmed.
WOLFF, P.J., and GRADY, J., concur.